Citation Nr: 0707100	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a neck disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to January 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part denied the 
benefits sought on appeal.

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed. 

In June 2006, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Service medical records show treatment for bilateral knee 
pain.  Medical evidence fails to show that the veteran 
currently has a bilateral knee disability.

2.  Service medical records show that the veteran was 
involved in two motor vehicle accidents, receiving treatment 
for pain in the low back and neck.  Medical evidence fails to 
show that the veteran currently has a low back disability, 
and/or a neck disability.  

CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  A low back disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  A neck disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in February 2003, June 2005, and July 
2006 letters.  Collectively, those letters advised the 
veteran to send any pertinent evidence in her possession, 
informed her of the evidence required to substantiate the 
claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  
Therefore, the Board finds that she was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a hearing transcript, records from the VA Medical 
Center in Salt Lake City, as well as from Tanner Clinic, and 
Utah "EMS."  All obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder, and neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to her claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a July 2006 letter, the veteran was advised as to how the 
RO determines disability ratings and effective dates, as 
required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Legal Criteria -Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


a.  Service Connection Claim for a Bilateral Knee Disability

By way of history, during service, the veteran had complaints 
of bilateral knee pain and received physical therapy for 
swollen knees.  Examination report dated in January 2002 
showed a diagnosis of bilateral patellofemoral pain syndrome.  
Subsequently, in December 2002, the veteran underwent 
physical therapy for her knee pain.  In January 2003, the 
veteran complained of "locking" of the knees; diagnosis was 
bilateral knee pain.

Post-service, during a March 2003 "QTC" examination, while 
the veteran reported exacerbations with strenuous activity, 
her knees appeared to be asymptomatic and any knee problem 
appeared to be resolved.  

According to a May 2004 VA treatment record, the veteran was 
diagnosed with a bilateral knee strain, which the examiner 
attributed to the veteran being on her feet all day at work, 
combined with her obesity, and lack of exercise.  

On August 2006 VA examination, there was no objective 
evidence of a bilateral knee disability.

On review, the Board finds that service connection for a 
bilateral knee disability is not warranted, as the current 
medical evidence of record fails to show that the veteran has 
pertinent disability.  While there was evidence of mild 
tenderness of the knees during the most recent VA examination 
conducted in August 2006, the examiner was unable to find 
objective evidence of a bilateral knee disability.  The 
veteran exhibited full range of bilateral knee motion from 
zero to 140 degrees, without pain.  X-rays of the veteran's 
knees taken in conjunction with the examination were normal.  
Thus, the most current objective evidence fails to show that 
the veteran has a disability of the knees.

The Board acknowledges the prior diagnosis of bilateral knee 
strain rendered in May 2004.  Notwithstanding, the examiner 
who provided such diagnosis felt that the strain was most 
likely caused by the veteran being on her feet all day at 
work, combined with her obesity, and lack of exercise.  
Similarly, a March 2006 VA treatment record attributes the 
veteran's musculoskeletal pain to a combination of poor 
strength and posture, combined with inadequate shoe support.  
Further, in reviewing the record, the August 2006 VA examiner 
believed that if the veteran did have a current bilateral 
knee diagnosis, it would not have been caused by her military 
service, but rather, occurring after service.  Thus, even 
assuming, but not conceding, a present bilateral knee 
disability, the Board notes that service connection is not 
warranted because there is no nexus between any present 
disability and the veteran's active military service.

In sum, the most current objective evidence of record fails 
to show a bilateral knee disability.  In the absence of a 
current diagnosis, the veteran's service connection claim for 
a bilateral knee disability must be denied.  See Brammer, 
supra.


b.  Service Connection Claims for Low Back and Neck 
Disabilities

The veteran asserts that she is entitled to service 
connection for disabilities of the low back and neck.

By way of history, during service, in November 1999, the 
veteran was involved in a motor vehicle accident, sustaining 
a neck strain.  Two days following the accident, she sought 
treatment for pain in the low back and neck.  Diagnosis, 
although somewhat illegible, appears to be strain of the left 
trapezius and left paravertebral muscles.  In December 2001, 
the veteran was involved in another motor vehicle accident, 
sustaining whiplash.  She sought treatment for whiplash in 
February 2002.  In December 2002, the veteran received 
physical therapy for low back pain.

Post-service, in March 2003, the veteran underwent a "QTC" 
examination.  During such examination, she attributed her low 
back and neck complaints specifically to her 2001/2002 motor 
vehicle accident.  The examiner concluded that her low back 
was symptomatic; diagnosis was status-post lumbosacral 
strain.  The examiner stated that the veteran's neck was 
asymptomatic, but since she reported occasional 
exacerbations, she was encouraged to pursue a course of 
physical therapy.  Diagnosis was status-post whiplash injury.

In late-October 2005, the veteran was involved in yet another 
motor vehicle accident.  Almost two weeks post-accident, the 
veteran sought treatment for a painful neck; the doctor 
indicated that the veteran was actually referring to her 
trapezius and sternocleidomastoid muscles.

On August 2006 VA examination, the examiner did not diagnose 
the veteran with a low back disability and/or a neck 
disability.

On review, the Board finds that service connection for 
disabilities of the low back and/or neck is not warranted, as 
the medical evidence fails to show that the veteran currently 
has pertinent disabilities.  While there was evidence of 
tenderness of the cervical and thoracolumbar spine during the 
veteran's most recent VA examination in August 2006, there 
was no objective evidence of a disability of the low back 
and/or neck.  X-rays of the low back and neck were normal.  
The examiner reviewed the veteran's service medical records, 
to include clinical notes surrounding the two in-service 
motor vehicle accidents, and opined that the in-service 
strain to the trapezius and left paravertebral muscles had 
apparently resolved because the service medical records 
showed no further complaints.  

The claims folder does contain diagnoses of pain or pain 
syndrome.  Nevertheless, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board recognizes the veteran's statements, as well as 
other lay statements, to the effect that the veteran has 
experienced symptoms pertinent to the knees, neck, and low 
back since her military service.  However, their opinions are 
without probative value because the evidence does not show 
that they possess the medical expertise necessary to diagnose 
or determine the etiology of a medical disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the competent evidence fails to show that the veteran 
has current disabilities of the low back and/or neck.  As 
such, the veteran's service connection claim for such 
disabilities must be denied.  See Brammer, supra.

As the preponderance of the evidence is against the veteran's 
claims for service connection, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006).


ORDER

Service connection claim for a bilateral knee disability is 
denied.

Service connection claim for a low back disability is denied.

Service connection claim for a neck disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


